Title: From Benjamin Franklin to Benjamin Franklin Bache, 16 April 1781
From: Franklin, Benjamin
To: Bache, Benjamin Franklin


My dear Child,
Passy April 16. 1781
I received an English Letter from you in February last, and a french one since of the 26th of March. You do well to write often to me, because it always gives me Pleasure to hear of your Welfare, tho the Affairs I am engag’d in do not permit me so often to write to you. I have heard lately from your Papa & Mama, who were well with the whole Family. I enclose a Letter they sent to me for you. Your Mother has been doing a great deal of Good, by promoting a Subscription among the American Women to send good Things to the Army for the Comfort & Encouragement of the Soldiers. I send you a Copy of a Letter I received from the Secretary of the French Embassy at Philadelphia, & also one of the Papers she caus’d to be printed and distributed on that Occasion, with a Translation of it into French. There was a great Sum collected. Be diligent in your Studies, that you also may be qualified to do Service to your Country, and be worthy so good a Mother. Your Friend Cockran is well, and always enquires after you. Your Cousin sends his Love to you, and I am ever Your affectionate Grandfather
BF

I sent you some English Books, which I hope you have receiv’d; and I expect [MS torn]

